                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


PERFORMANCE PULSATION CONTROL,                       §
INC.                                                 §
                                                     §   Civil Action No. 4:17-CV-00450
                                                     §   Judge Mazzant
v.                                                   §
                                                     §
SIGMA DRILLING TECHNOLOGIES,                         §
LLC, INTREPID CONSULTING, LLC,                       §
JUSTIN MANLEY, ALLISON MANLEY,                       §
WILLIAM GARFIELD, and PAMELA                         §
GOEHRING–GARFIELD                                    §

                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff Performance Pulsation Control, Inc.’s (“PPC”)

Motion to Compel Defendants to Produce Items Withheld Pursuant to Trade Secret Privilege

(Dkt. #195). After reviewing the relevant pleadings and motion, the Court finds the motion should

be granted.

                                          BACKGROUND

        This case involves PPC’s allegations that Justin Manley (“J. Manley”), a former employee,

formed a competing company, Sigma Drilling Technologies, LLC (“Sigma”), to market and sell

pulsation control products that he developed within the course of his employment with PPC.

Specifically, PPC claims that J. Manley misappropriated PPC’s trade secrets and confidential

information while acting as the Director of Sales and Marketing for PPC. As a result, PPC filed

suit seeking declaration that it is the owner of such intellectual property, as well as injunctive relief

and monetary damages for breach of contract, breach of fiduciary duty, misappropriation, and

unfair competition.
       This case has a long discovery dispute history, resulting in several telephone conferences

and orders from the Court regarding discovery matters. By way of the discovery rules of the

Eastern District of Texas and the Court’s Orders, Defendants have produced several emails;

however, Defendants have withheld nine email attachments from the emails that have been

produced. The Court held a discovery dispute hearing on this, and other matters, on September 5,

2018 and September 11, 2018. The Court ordered briefing on this matter and also ordered the

attachments to be submitted for in camera review. On September 17, 2018, PPC filed its Motion

to Compel (Dkt. #195). On September 20, 2018, Defendants filed their response (Dkt. #196).

Defendants also submitted the documents for in camera review.

                                      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 26(b)(1), parties “may obtain discovery regarding

any non[-]privileged matter that is relevant to any party’s claim or defense . . . .” FED. R. CIV. P.

26(b)(1). Relevance, for the purposes of Rule 26(b)(1), is when the request is reasonably

calculated to lead to the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1); Crosby v. La.

Health & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). The Court’s scheduling order requires

that the parties produce, as part of their initial disclosure, “documents containing, information

‘relevant to the claim or defense of any party.’” (Dkt. #40 at pp. 3–4). Moreover, the Local Rules

of the Eastern District of Texas provide further guidance suggesting that information is “relevant

to any party’s claim or defense [if]: (1) it includes information that would support the disclosing

parties’ contentions; . . . (4) it is information that deserves to be considered in the preparation,

evaluation or trial of a claim or defense. . . .” LOCAL RULE CV-26(d). It is well established that

“control of discovery is committed to the sound discretion of the trial court.” Freeman v. United




                                                 2
States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S. Dep’t of Agric., 815 F.2d

368, 382 (5th Cir. 1987)).

       Rule 37 of the Federal Rules of Civil Procedure allows a discovering party, on notice to

other parties and all affected persons, to “move for an order compelling disclosure or discovery.”

FED. R. CIV. P. 37(a)(1). The moving party bears the burden of showing that the materials and

information sought are relevant to the action or will lead to the discovery of admissible evidence.

Export Worldwide, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D. Tex. 2006). Once the moving party

establishes that the materials requested are within the scope of permissible discovery, the burden

shifts to the party resisting discovery to show why the discovery is irrelevant, overly broad, unduly

burdensome or oppressive, and thus should not be permitted. Id.

       Federal Rule of Civil Procedure 34 governs requests for production of documents,

electronically stored information, and tangible things. Rule 34 requires responses to “either state

that inspection and related activities will be permitted as requested or state with specificity the

grounds for objecting to the request, including the reasons.” FED. R. CIV. P. 34(b)(2)(B). “An

objection [to the entire request] must state whether any responsive materials are being withheld on

the basis of that objection.” FED. R. CIV. P. 34(b)(2)(C). On the other hand, “[a]n objection to part

of a request must specify the part and permit inspection of the rest.” FED. R. CIV. P. 34(b)(2)(C).

       After responding to each request with specificity, the responding attorney must sign their

request, response, or objection certifying that the response is complete and correct to the best of

the attorney’s knowledge and that any objection is consistent with the rules and warranted by

existing law or a non-frivolous argument for changing the law. FED. R. CIV. P. 26(g). This rule

“simply requires that the attorney make a reasonable inquiry into the factual basis of his response,

request, or objection.” FED. R. CIV. P. 26(g) advisory committee note (1983).



                                                 3
         The federal rules follow a proportionality standard for discovery. FED. R. CIV. P. 26(b)(1).

Under this requirement, the burden falls on both parties and the court to consider the

proportionality of all discovery in resolving discovery disputes. FED. R. CIV. P. 26(b)(1), advisory

committee note (2015). This rule relies on the fact that each party has a unique understanding of

the proportionality to bear on the particular issue. Id. For example, a party requesting discovery

may have little information about the burden or expense of responding. Id. “The party claiming

undue burden or expense ordinarily has far better information—perhaps the only information—

with respect to that part of the determination.” Id.

                                                   ANALYSIS

         PPC requests the Court to compel the production of the nine email attachments 1 that

Defendants withheld, arguing that the attachments are relevant and that they can be protected under

the Court’s protective order with an “Attorney’s Eyes Only” declaration. Defendants respond that

the documents are not relevant to PPC’s claims and are protected trade secrets.

         As the emails to which the documents were attached have already been produced pursuant

to the Eastern District of Texas’s discovery rules and Court orders, the Court finds production of

such information and documents warranted. As the Court has previously noted, if Defendants are

concerned about the preservation of such information, the Court reminds Defendants that it can

produce information subject to the Court’s protective order:

         ‘ATTORNEY EYES ONLY’ material may be disclosed only to the categories of
         persons and under the conditions described in this agreement. ‘ATTORNEY EYES
         ONLY’ material must be stored and maintained by a receiving Involved Person at
         a location and in a manner that ensures that access is limited to the persons
         authorized under this agreement.


1
 PPC also requests, in its conclusion, that the Court order the production of any other document that is being withheld
on the basis of trade secret privilege. However, this motion is concerned with the nine email attachments and this is
what was submitted to the Court for review. As such, the Court will only rule on the request to produce the nine email
attachments.

                                                          4
            Confidential Treatment. Protected Documents and any information contained
            therein shall not be used or shown, disseminated, copied, or in any way
            communicated to anyone for any purpose whatsoever, except as provided in
            Paragraph (7)(b)–(c).

    (Dkt. #50 at ¶¶ 7(a), 9). Additionally, Defendants maintain the option to redact documents in order

    to protect any alleged trade secrets or confidential information, subject to providing a privilege

    log. Moreover, the Court reminds the parties that not everything that is discoverable is admissible

    during trial.

                                             CONCLUSION

.           It is therefore ORDERED that Plaintiff Performance Pulsation Control, Inc.’s Motion to

    Compel Defendants to Produce Items Withheld Pursuant to Trade Secret Privilege (Dkt. #195) is

    hereby GRANTED. As such, Defendants shall produce the nine email attachments within

    fourteen (14) days of the date of this Order.
           SIGNED this 22nd day of January, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    5
